United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-158
Issued: June 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2011 appellant filed a timely appeal from a May 5, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) with respect to payment of a lump
sum for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for a lump-sum payment
of his schedule award.

1
2

5 U.S.C. § 8101 et seq.

The record contains a schedule award decision dated January 25, 2011 and a January 13, 2011 decision, finding
appellant’s wage-earning capacity was represented by the selected position of information clerk. The Board has
jurisdiction over final OWCP decisions issued within 180 days of the filing of the appeal. Therefore, the Board does
not have jurisdiction over the January 13 and 25, 2011 decisions on this appeal. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
OWCP accepted that appellant sustained a left knee anterior cruciate ligament (ACL) tear
and left knee patellofemoral arthritis in the performance of duty on July 2, 1992.3 Appellant
received compensation for wage loss through January 15, 2011, when OWCP determined he no
longer had a loss of wage-earning capacity.
With respect to permanent impairment to the left leg, OWCP issued schedule awards for
a 16 percent impairment on January 23, 1998, a 17 percent impairment on January 19, 2003 and
a 4 percent impairment on December 13, 2004. By decision dated January 25, 2011, it found
that appellant was entitled to an additional 30 percent permanent impairment to the left leg. The
period of the award was 86.40 weeks from January 16, 2011.
By letter dated February 22, 2011, appellant requested a lump-sum payment of the
schedule award or five months in advance. In a letter dated March 7, 2011, OWCP advised
appellant that a determination of a lump-sum payment was based on whether such a payment
would be in his best interest. It indicated that appellant should submit evidence showing that the
schedule award was not a substitute for wages.
By letter dated March 23, 2011, appellant again stated that he would like to receive a
lump sum or a five-month advance. On April 1, 2011 OWCP responded that if he had returned
to work or was receiving a retirement annuity, then a lump sum may be in his best interest as it
would not be a substitute for lost wages. It advised appellant that he had an additional 30 days to
submit relevant evidence. On April 25, 2011 OWCP received a Form EN1032 dated
April 9, 2011.4 Appellant indicated that he had no employment for the 15-month period covered
by the form, nor had he received federal benefits or payments.
In a decision dated May 5, 2011, OWCP denied appellant’s request for a lump-sum
payment. It found the evidence did not establish that a lump sum was in his best interest.
LEGAL PRECEDENT
Section 8135(a) of FECA,5 which allows for the discharge of the liability of the United
States by payment of lump sums, affords the Secretary of Labor discretionary authority to use
lump sums as a means of fulfilling the responsibility of OWCP in administering FECA.
OWCP’s regulations provide that there is “no absolute right to a lump-sum payment” with
respect to a schedule award.6 A lump-sum payment may be made to an employee entitled to a
3

An April 12, 2010 memorandum to an OWCP medical adviser stated that the accepted conditions were a medial
meniscus tear, complications of internal prosthetic device, left knee ankylosis and left knee osteoarthritis. The
accepted conditions, according to a January 22, 2010 statement of accepted facts (SOAF), were left knee ACL tear
and patellofemoral arthritis.
4

The EN1032 form requests information regarding employment, volunteer work, dependents and receipt of other
federal benefits or payments.
5

5 U.S.C. § 8135.

6

20 C.F.R. § 10.422(b).

2

schedule award “where OWCP determines that such a payment is in the employee’s best
interest.”7 The regulations provide that a lump-sum payment “generally will be considered in the
employee’s best interest only where the employee does not rely upon compensation payments as
a substitute for lost wages (that is, the employee is working or receiving annuity payments).”8
ANALYSIS
Appellant received a schedule award for 86.40 weeks of compensation commencing
January 16, 2011. He requested a lump-sum payment or an advance of five months of payments.
There is no provision for an advance payment of a portion of a schedule award. As noted,
OWCP does have discretionary authority to grant a single, lump-sum payment for a schedule
award if it is determined to be in the employee’s “best interest.”
The record reveals that appellant is not currently working or receiving annuity payments
or other benefits. The EN1032 form received on April 25, 2011 did not report any employment
or receipt of retirement annuity payments. Based on the evidence of record, appellant was
relying on the schedule award payments as a substitute for lost wages. He provided no evidence
that he was working or receiving a regular income. Based on the standard set forth at 20 C.F.R.
§ 10.422(b), OWCP found there was no evidence that a lump-sum payment would be in his best
interest.
The Board finds that OWCP did not abuse its discretion in denying the request for a
lump-sum payment. OWCP explained its finding to appellant and the evidence of record
supports the finding that a lump-sum payment was not in appellant’s best interest. Pursuant to
20 C.F.R. § 10.422(b), OWCP properly denied the request for a lump-sum payment.
On appeal, appellant refers to a travel refund not being reimbursed, and that he was told
“those claims” would be paid. The only final OWCP decision before the Board on this appeal is
the denial of the lump-sum request regarding his schedule award. Appellant must pursue other
issues with OWCP in an appropriate manner.
CONCLUSION
The Board finds that OWCP properly denied the request for a lump-sum payment of the
July 25, 2011 schedule award.

7

Id.

8

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 5, 2011 is affirmed.
Issued: June 8, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

